OPINION — AG — THE UTILIZATION OF A PRIVATE VENDOR UNDER CONTRACT, ACTING AS AGENT FOR DATA PROCESSING AND PLANNING DIVISION, TO KEYPUNCH DATA FROM MOTOR VEHICLE REGISTRATIONS, IS NOT A VIOLATION OF 68 O.S. 1976 Supp., 205 [68-205](A), 47 O.S. 1971 22.24 [47-22.24] BEING AN EXCEPTION THERETO, OR 74 O.S. 1976 Supp., 118.17 [74-118.17](A) AND 74 O.S. 1976 Supp., 118.17 [74-118.17](B), REGISTRATIONS ARE BOUND BY THE SAME CONFIDENTIALITY AS EMPLOYEES OF THE STATE BOARD OF PUBLIC AFFAIRS, DATA PROCESSING AND PLANNING DIVISION. (JOSEPH J. REINKE)